Citation Nr: 1417542	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  06-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for pulmonary fibrosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1959 to June 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A July 2005 rating decision denied a compensable rating for pulmonary fibrosis.  A May 2007 rating decision denied a TDIU.

This matter has previously been before the Board, most recently in September 2011, when the Board remanded the claims for additional development of the evidence of record.  When remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  The Veteran's service-connected pulmonary fibrosis disability is not manifested by any symptoms.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.






CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for pulmonary fibrosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6899-6845 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) (West 2002), 5103A; 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  

With regard to the issue of entitlement to a compensable disability rating, the Veteran was provided notice in letters dated August 2006 and March 2009 that to establish a claim for entitlement to an increased disability rating, the evidence must show that his service-connected disability had worsened.  The March 2009 letter informed the Veteran of the specific rating criteria that applied to his claim.  In addition, the letters informed the Veteran of the information and evidence VA would seek to provide and the evidence that the Veteran was expected to provide.  With regard to the issue of a TDIU, the Veteran was provided notice in a letter dated October 2006 of the evidence required to substantiate a claim for a TDIU.  In addition, the Veteran was provided notice of the information and evidence VA would seek to provide and the evidence that the Veteran was expected to provide.  The Veteran was further informed in the October 2006 and March 2009 letters of how VA determines a disability rating and an effective date in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the reasons stated above, the Board finds that VA has fulfilled its duty to inform the Veteran.

The record shows that the RO has obtained numerous private medical records identified by the Veteran, records from the Social Security Administration (SSA), and treatment records from VA that pertain to the Veteran's claimed disabilities.  The Board also notes that the RO obtained the Veteran's service treatment records.  All such records have been included in the Veteran's VA claims folder and have been reviewed by both the RO and the Board in consideration of the claims on appeal.  Finally, as noted above, the Veteran has been provided with VA medical examinations, including an April 2009 examination and October 2011 supplemental opinion pertaining to his service-connected pulmonary fibrosis disability.  The Board finds that the examination, as supplemented, provides sufficient reasons and detail to provide a meaningful decision in this claim.  For the reasons stated, the Board finds that VA has fulfilled its duty to assist the Veteran in developing his claims.

The record shows that all matters of due process have been satisfied.  The Board notes that the Veteran has declined in writing to seek a hearing before a Veterans Law Judge.  The Board will therefore proceed to decision on the merits of the claims.

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Turning to the facts in the instant case, the Veteran's service-connected pulmonary fibrosis is rated under Diagnostic Code 6899-6845.  Diagnostic Code 6899 is used to identify restrictive lung diseases that are not specifically listed in the schedule, but that are instead rated by analogy to similar disabilities under 38 C.F.R. § 4.97.  38 C.F.R. §§ 4.20, 4.27 (2013).  In this regard, hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's restrictive lung disability is currently rated as analogous to chronic pleural effusion or fibrosis.  38 C.F.R. § 4.20 (2013).  The Board agrees that Diagnostic Code 6845 is the most appropriate because it pertains specifically to the relevant service-connected disability in the Veteran's case:  pulmonary fibrosis.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  There is no evidence of diaphragm paralysis or paresis; a spinal cord injury; kyphoscoliosis, pectus excavatum or pectus carinatum; traumatic chest wall defect, pneumothorax, or hernia; or post-surgical residuals causing fibrosis or sleep apnea.  The Board notes that neither the Veteran nor his attorney has requested that another diagnostic code be used to evaluate his service-connected disability.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6845.

In general, the rating criteria are based on results of tests that provide Forced Expiratory Volume in one second (FEV-1) values, FEV-1/Forced Vital Capacity (FVC) ratios, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) values for disabilities at the 10 and 30 percent levels.  Additional factors, such as limits on oxygen consumption, are for consideration for a 60 percent disability while cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the need for oxygen are for consideration in assigning a disability rating of 100 percent.  38 C.F.R. § 4.97, Diagnostic Code 6845.  Thus, it is of great importance to properly identify all symptoms that are related to the Veteran's service-connected disability.  

Turning to a review of the pertinent medical evidence of record, an April 2005 x-ray report indicates an impression that "slight fibrosis or linear atelectasis" was seen in the left base.  Diagnoses made in 2005 and 2006 include chronic obstructive pulmonary disease (COPD), bronchospasm, and reoccurring pneumonia.  In April 2005, Dr. S.L., the Veteran's primary care physician, stated that the Veteran "has definitely been injured by his asbestos exposure . . . he has classic fibrosis on his chest x-ray and is troubled with recurrent episodes of bronchitis and bronchospasm secondary to this pulmonary injury from his past asbestos exposure."  

The Veteran received a VA examination in April 2009, and the examiner concluded that it was more likely than not that the Veteran's respiratory symptoms were "related to [COPD]," a condition for which the Veteran is not service connected.  In other words, the examiner found that the respiratory symptoms the Veteran exhibited were not related to the Veteran's service-connected disability.  The Board, however, places no probative weight on this opinion for the reasons set forth in the Court's February 2011 Joint Motion for Remand (JMR).  In its February 2011 JMR, the Court noted that this examination report was inadequate because the examiner suggested that further testing might be necessary to determine whether the Veteran's pulmonary symptoms were caused by pulmonary fibrosis or COPD.  Without the results of this further testing, the April 2009 opinion was deemed of no probative weight.

Pursuant to the Court's February 2011 JMR, the Board remanded the Veteran's claim in September 2011 in order to solicit an additional opinion.  The results of all necessary testing were to be made available to the examiner.  In October 2011, a VA examiner concluded that the evidence of record did not support a finding that the Veteran had pulmonary symptoms related to the Veteran's asbestos exposure during active duty service.  The examiner found that it was unlikely that the Veteran's bronchiectasis was related to asbestos exposure during active duty service.  The examiner found no evidence of any pulmonary fibrosis on the Veteran's CT scan, and his pulmonary functions and imaging studies did not support such a diagnosis.  Instead, the examiner found that the Veteran had a significant respiratory disability that was due to the Veteran's prior smoking history.

As a rationale for this opinion, the examiner noted that the Veteran's service records did not indicate that he had any medical visits for respiratory illness.  The examiner noted that a review of the records of Dr. M and Dr. P., whom the Veteran had seen in consultation, indicated that the Veteran had a history of bronchiectasis with an IgG subtype 2 deficiency, which results in frequent infections, and the examiner noted that the medical records substantiated this with multiple admissions for pneumonia and treatment for episodes of bronchitis.  The examiner noted that in 1994, the Veteran's pulmonary functions were read as normal.  The Veteran was smoking at that time and was advised to quit.  The examiner noted that when the Veteran was seen in 2006, his pulmonary functions revealed moderate obstruction, and when seen in 2009, the Veteran's pulmonary functions revealed moderately severe obstruction.  The Veteran's pulmonary function tests were inconsistent with a diagnosis of pulmonary fibrosis or asbestos exposure.

A 2003 x-ray examination was read as normal, with no evidence of acute pulmonary changes.  The examiner noted that an October 2011 CT scan revealed mild basilar atelectasis, with no evidence of the pulmonary fibrosis or pleural plaques that would be suggestive of an asbestos exposure.  The examiner noted that the report did not note bronchiectasis, but the examiner believed there was bronchiectasis present on review of the images, especially in the sagittal images.  

The examiner noted that opinion of Dr. S.L. stated that the Veteran's chest radiograph demonstrated interstitial changes, which he indicated was evidence of the Veteran's alleged exposure to asbestos.  The examiner noted that these interstitial changes on chest radiograph were very nonspecific, and in light of the more recent findings on chest CT, such findings were more likely related to atelectasis, secondary to the Veteran's obesity. 

Turning to a review of this evidence, the Board finds that the opinion provided by Dr. S.L. that the Veteran's symptoms were caused by the Veteran's service-connected pulmonary fibrosis is not supported by any explanation of evidence or rationale.  It is conclusive, without reference to medical evidence and there is nothing stated in context that the Board can use to determine the validity of the medical opinion offered or the basis for the opinion offered.  Moreover, the symptoms indicated in the record are, according to the VA examiner, inconsistent with the Veteran's service-connected pulmonary fibrosis but rather were consistent with non-service-connected COPD.  In short, the Board finds that the October 2011 VA examiner's opinion is more probative than the opinion provided by Dr. S.L. because it better reflects the clinical evidence, considers the results of a recent CT scan, and is otherwise supported by the evidence of record.

To the extent that the Veteran believes that he has experienced symptoms associated with his service-connected disability consistent with higher ratings, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to whether certain symptoms represent symptoms associated with the Veteran's service-connected pulmonary fibrosis, such assessment of the origin of symptoms is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which fails to demonstrate any such symptoms associated with the Veteran's pulmonary fibrosis, with greater probative weight than the lay opinions.  

Accordingly, the Board finds that the criteria for a compensable rating for pulmonary fibrosis are not met.  The preponderance of the evidence is against the claim, and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In September 2011, the Board referred the Veteran's claim for a compensable rating for pulmonary fibrosis to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture required the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  In May 2013, the Director of the Compensation and Pension Service issued an opinion denying entitlement to a compensable rating for pulmonary fibrosis on an extra-schedular basis.  The May 2013 opinion concluded that the record did not present any evidence of an exceptional or unusual disability picture, such as marked interference of employment or frequent periods of hospitalizations due to the Veteran's service-connected conditions.  The Board agrees, because, as discussed above, the evidence of record demonstrates that the Veteran's service-connected pulmonary fibrosis has not resulted in any symptoms.  An extra-schedular evaluation of the Veteran's pulmonary fibrosis is accordingly unwarranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Under 38 C.F.R. § 4.16, if, as in the instant case, there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  Id.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2013).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).

Advancing age and non-service-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2013).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Turning to the facts in the instant case, the Veteran is service connected for the following disabilities:  bilateral hearing loss, evaluated at 50 percent disabling, tinnitus, evaluated at 10 percent disabling, and pulmonary fibrosis, evaluated at 0 percent disabling.  Noting that the Veteran's bilateral hearing loss and tinnitus share a common etiology, and affording due consideration to the policy outlined in VBA Fast Letter 13-13, the Board finds that the Veteran's disabilities meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16(a) (2013).  

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The October 2006 VA audiological examination report noted that the Veteran suffered from moderately severe to profound sensorineural hearing loss.  The report also stated, however, that "with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities."  The Veteran's August 2012 audiological examination indicated that neither the Veteran's hearing loss nor his tinnitus would impact his ordinary conditions of daily life, including his ability to work.  Furthermore, the Board observes that SSA records indicate that the Veteran retired from employment as a postal service employee as a result of his loss of vision, which is a non-service-connected disorder.  As noted above, the Veteran's service-connected pulmonary fibrosis does not meet compensable disability criteria, and the most recent examiner determined that current respiratory symptoms are not caused by the service-connected disability but are rather caused or due to non-service connected COPD.

In May 2013, the Director of the Compensation and Pension Service concluded that the record did not present any evidence of an exceptional or unusual disability picture, such as marked interference of employment or frequent periods of hospitalizations due to the Veteran's service-connected conditions.  The May 2013 opinion found that the evidence of record did not demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected conditions.  

The Board observes that in his statements in support of his claim for TDIU, the Veteran has focused on his respiratory condition and has made no mention of his hearing loss as a factor for his inability to secure or follow substantially gainful employment.  Thus, the only disability that could have an effect on his employability is the hearing loss that has been determined to be correctable through amplification to a degree where it "should not significantly affect vocational potential or limit participation in most work activities."  Thus, after review of the entire record, the Board finds that there is no conflicting evidence regarding the matter of employability.  In summary, the Board finds that the evidence is against the Veteran's claim that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 60 percent combined disability rating.  The weight of the evidence, however, does not support a finding that his service-connected disabilities preclude his participation in substantially gainful employment.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for pulmonary fibrosis is denied.

A TDIU is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


